

117 HRES 166 RH: Providing for consideration of the bill (H.R. 1319) to provide for reconciliation pursuant to title II of S. Con. Res. 5.
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 7117th CONGRESS1st SessionH. RES. 166[Report No. 117–8]IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Mr. McGovern, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTIONProviding for consideration of the bill (H.R. 1319) to provide for reconciliation pursuant to title II of S. Con. Res. 5.That immediately upon adoption of this resolution, the House shall proceed to the consideration in the House of the bill (H.R. 1319) to provide for reconciliation pursuant to title II of S. Con. Res. 5. All points of order against consideration of the bill are waived. The amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided among and controlled by the chair and ranking minority member of the Committee on the Budget or their respective designees and the chair and ranking minority member of the Committee on Ways and Means or their respective designees; and (2) one motion to recommit.February 26, 2021Referred to the House Calendar and ordered to be printed